DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered.
 
Status of the Claims
Claims 1-6 are pending of which claims 1-3 are in independent form. 
Claims 1-6 are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Persiantsev, Michael I. et al. (US 20020061066 A1) [Persiantsev] in view of Ross; Jonathan Alexander et al. (US 20180199066 A1) [Ross].


	Regarding Claim 1, 2 and 3, Persiantsev discloses, a computer-implemented compression method, the method comprising: creating compressed data via a first system from input data (The converted (and perhaps scaled) video information 21 is provided to video compressor 22 where it is reformatted prior to transmission to television 16. Any of a number of conventional video compression techniques may be used to reduce the bandwidth requirements of the video information 21. In one embodiment, a video compressor that utilizes wavelet compression technology (as discussed in detail below) may be used. As indicated above, the use of a video compressor 22 is optional, however, any scheme which does not employ some form of video compression will require more bandwidth for the transmission of the video information than schemes which do ¶ [0038]); 
sending information to a second system detailing a compression strategy for the compressed data (In general, the computer-generated video information for display on television 16 will be first produced at host computer 12 in a format more suited for display on a conventional, noninterlaced computer monitor. This is because computer application programs and operating systems are generally configured to provide video information for display on such devices. Therefore, before this video information can be displayed on television 16, it will have to be converted into a compatible format, for example, interlaced NTSC-compatible video. Server 14 and set-top controller 18 provide the necessary video display processing means to generate video information suitable for display on television 16 from the computer-generated video information provided by host computer 12 ¶ [0035]);
wherein the compressed data is created with a minimum size with an effort level of decoding, the effort level of decoding is dependent on a number of computing steps of the second system (A decoder 46, which is coupled to the encoder along a feedback path, provides data decompression (and is a lossless device). Specifically, the decoder 46 is coupled to the output of the encoder 44 and to the input of the encoder 44 via a subtractor 48. An accumulation buffer 50 is provided to store the decompressed data output of the decoder 46. The compressed data from the encoder 44 is transmitted to a storage device 51 and/or to another site (e.g., set-top controller 18) via a transmission channel 52 (e.g., a wired or wireless channel) ¶ [0050]-[0056]);
wherein feedback is sent to the first system if the recreated input and the input do not match (Then, difference data to be transmitted in the next frame is obtained by comparing the incoming frame and the stored frame, which are both in wavelet represention ¶ [0011]. Also see ¶ [0070], [0078], [0090]).
However Persiantsev does not explicitly facilitates wherein the first system teaches the second system how to recreate the input while the second system teaches the first system a result of recreating the input data using the teaching that the first system provides to the second system.
Ross discloses, wherein the first system teaches the second system how to recreate the input while the second system teaches the first system a result of recreating the input data using the teaching that the first system provides to the second system (Introduced here is a technique to create small compressed image files while preserving data quality upon decompression. Upon receiving an uncompressed data, such as an image, a video, an audio, and/or a structured data, a machine learning model identifies an object in the uncompressed data such as a house, a dog, a text, a distinct audio signal, a unique data pattern, etc. The identified object is compressed using a compression treatment optimized for the identified object. The identified object, either before or after the compression, is removed from the uncompressed data. The uncompressed data with the identified object removed is compressed using a standard compression treatment [Abstract], ¶ [0004], [0006], [0026], [0028], [0031], [0039]-[0041]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Ross’ system would have allowed Persiantsev to facilitate wherein the first system teaches the second system how to recreate the input while the second system teaches the first system a result of recreating the input data using the teaching that the first system provides to the second system. The motivation to combine is apparent in the Persiantsev’s reference, because what is needed to improve the quality of the decompressed data.
However neither Persiantsev nor Ross explicitly facilitate the method further comprising: in response to receiving the feedback by the first system, modifying the compression strategy for the input data; updating the information to detail the modified compression strategy; repeating the creating and the sending to confirm that the modified compression strategy creates compressed data including a minimum size by comparing a new size to the measured size.
Bhat discloses, the method further comprising: in response to receiving the feedback by the first system, modifying the compression strategy for the input data; updating the information to detail the modified compression strategy (In block 715, the video compression system modifies one or more compression parameters based on the size feedback value. For example, the video compression system can be configured to modify the entropy multiplier based on the size feedback value. The video compression system can then use the modified entropy multiplier when compressing the subsequent video frame. As described herein, the entropy multiplier can be used to modify the entropy index of a slice, which in turn affects the quantization table and resulting compressed size of the slice ¶ [0081]-[0082]); 
repeating the creating and the sending to confirm that the modified compression strategy creates compressed data including a minimum size by comparing a new size to the measured size (In block 610, the video compression system compares the ratio calculated in block 605 to threshold values. For example, an upper threshold can be 1.25 and a lower threshold can be 0.75. In this example, if the ratio of the actual compressed size to expected compressed size is between the upper and lower thresholds, no changes are made to compression parameters. If the ratio is outside of the upper and/or lower threshold values, a change can be made to compression parameters. In some embodiments, the threshold values can centered around 1 or at least bracket 1, indicating that the compression is expected to achieve a targeted file size after encoding of the entire video frame. The lower threshold can be at least 0.5, 0.6, 0.7, 0.75, 0.8, 0.85, 0.9, 0.95, or 0.99. The upper threshold can be less than or equal to 1.01, 1.05, 1.1, 1.15, 1.2, 1.25, 1.3, 1.4, 1.5, or 2. ¶ [0071]-[0072], [0074]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Bhat’s system would have allowed Persiantsev and Ross to facilitate the method further comprising: in response to receiving the feedback by the first system, modifying the compression strategy for the input data; updating the information to detail the modified compression strategy; repeating the creating and the sending to confirm that the modified compression strategy creates compressed data including a minimum size by comparing a new size to the measured size. The motivation to combine is apparent in the Persiantsev and Ross’ reference, because there is a need to improve digital cameras that compress video data.

Regarding Claim 4, the combination Persiantsev, Ross and Bhat discloses, decompressing, via the second system, the compressed data to a recreated input (Persiantsev: In one embodiment, a method for enhancing the quality of digital images recovered from compressed data in an inter-frame redundancy-removing scheme is provided. Briefly, a self-adaptive feedback scheme is deployed in an image compression /decompression system so as to include means for the compensation of the distortion component from prior frame compression in subsequent difference frame compression. This may be implemented by storing each transmitted frame after a full compress /decompress cycle, and transmitting the difference data (which includes the inverse, or negative, of the distortion component from compression of the transmitted frame) representing the difference between the stored frame and the incoming new frame. Consequently, the quality of static regions in the recovered images may be improved with each subsequent iteration by taking the distortion component in the prior frame into consideration along with the inter-frame motion information. The feedback loop thus forms a self-adaptive iterative cycle ¶ [0010], [0013], [0021], [0029], [0040]-[0041]); and 
comparing the input data to the first system with the recreated input in an iterative loop (Persiantsev: Consequently, the quality of static regions in the recovered images may be improved with each subsequent iteration by taking the distortion component in the prior frame into consideration along with the inter-frame motion information. The feedback loop thus forms a self-adaptive iterative cycle [abstract], [0010], [0011], [0020], [0022], [0050]-[0052], [0055]-[0059] and [0071]-[0072]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Persiantsev in view of Ross in view of Chhabra; Siddhartha et al. (US 20170185529 A1) [Chhabra].

Regarding Claim 5, the combination Persiantsev, Ross and Bhat discloses, an iterative loop; and the iterative loop of comparing; at each iterative loop; sending a feedback to the first system based on a measured quality of the recreated input by the second system (Persiantsev: Consequently, the quality of static regions in the recovered images may be improved with each subsequent iteration by taking the distortion component in the prior frame into consideration along with the inter-frame motion information. The feedback loop thus forms a self-adaptive iterative cycle [abstract], [0010], [0011], [0020], [0022], [0050]-[0052], [0055]-[0059] and [0071]-[0072])
However, neither one of Persiantsev, Ross or Bhat explicitly facilitates, based on a result of the comparing, modifying the information how to recreate the input such that the input data to the first system matches the recreated input.
Chhabra discloses, based on a result of the comparing, modifying the information how to recreate the input such that the input data to the first system matches the recreated input (If those bits are populated with a value that matches the selected value of the compression indicator 532c indicating that the original corresponding data 130 was compressed as part of generating the block 531 of encrypted data 530 therefrom, then the decompressor 5545 may determine that the recreated block 131 contains recreated compressed data 330. In response to that determination, the decompressor 5545 may decompress the compressed data 330 to recreate the corresponding data 130, thereby completing the recreation of the block 131 of data 130. In so doing, the decompressor 5545 may use any compression metadata 5352 that may also be included within the recreated block 131 alongside the compressed data 330. The verifier 5546 may then take a measure of the recreated data 130. The type of measure so taken is of the same type originally taken of the original data 130 by the measurer 5541, and in some embodiments, that type may be indicated in the integrity metadata 5531 retrieved from being stored alongside the compressed data 330 within the recreated block 131 before decompression. The verifier 5546 may then compare the value of this new measure to the value of the original measure indicated in the integrity metadata 5351. If the measures are identical, then the verifier may determine that the integrity of the data 130 of the original block 131 has been maintained throughout the storage thereof as part of the encrypted data 530 of the block 531 ¶ [0110]-[0112]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Chhabra’s system would have allowed Persiantsev, Ross and Bhat to facilitate based on a result of the comparing, modifying the information how to recreate the input such that the input data to the first system matches the recreated input. The motivation to combine is apparent in the Persiantsev, Ross and Bhat’s reference, because what is needed for secure access storage to protect from malware.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Persiantsev in view of Ross in view of BHASKAR; Udaya et al. (US 20160294410 A1) [BHASKAR].

Regarding Claim 6, the combination Persiantsev, Ross and Bhat teaches all the limitation of claim 1.
However neither one of Persiantsev, Ross or Bhat explicitly facilitates wherein the information is not sent to the second system with a next compressed data when the quality is greater than a predetermined threshold value. 
BHASKAR discloses,  wherein the information is not sent to the second system with a next compressed data when the quality is greater than a predetermined threshold value (Long range compression (LRC) is a powerful lossless data compression technique for reducing the amount of data transported over a link, so that the link capacity can be utilized more efficiently. Packets entering the link are processed by an LRC compressor, resulting in " compressed" packets of smaller size. At the other end of the link, the compressed packets are processed by an LRC de-compressor to losslessly recover the original packets. Compression is generally achieved by detection of duplicate data segments within a byte cache and highly efficient encoding of such duplicate segments. A long range compressor retains a "long range" of previously received bytes in an input byte stream for compression and captures macro redundancies in the input byte stream. As such a current byte of data may be compared with all of the stored bytes for any similar bit sequences (redundancies). A main role of long-range data compression is to provide the compressor access to a large history of past transmitted data (e.g., a large memory buffer of several tens or hundreds of megabytes), while minimizing the processing complexity needed to process the large amount of stored data. Further, the performance of such compression techniques improves with the size of the byte cache, which is stored in memory. As a result, the size and the optimum use of the available memory resources in the devices that implement compression and decompression is a critical factor in determining compression efficiency. A primary advantage of such long-range data compression is that macro redundancies as seen within a long history of the input data stream can be captured with very modest processing resources ¶ [0032]-[0034]. With conventional file compressors, if two identical files are input into the compressor, one after another, the history of the first file will have already been forgotten when the second file is input. As a result, the overall compressed size is 2.times. the compressed size of one file. If the conventional file compressor is used in a streaming mode, the overall compressed size will be the compressed size of one file plus a small number of bytes ¶ [0040], [0041]. FIG. 7A illustrates a flow chart of a compression process 710 for the Stage 1 block-level compressor of FIG. 6A, in accordance with example embodiments of the invention. At Step 711, a new input block is received at the Stage 1 compressor for processing. At Step 713, a packet size threshold test is applied to determine if the packet size is above a predetermined threshold--this test is performed to ensure that the compression overhead associated with the first stage is not incurred for a small block that does not justify the overhead. If the packet size threshold test fails, then the Stage 1 block-level compression is bypassed, and the input data is passed on to the Stage 2 byte-level compressor. If the packet size threshold test passes, then the block-level compression process proceeds. At Step 715, the block-level compressor performs a collision-resistant hash computation (e.g., a 20-byte SHA-1) with respect to the input block to generate a block hash corresponding to the input block, and performs an index hash with respect to the block hash to generate an index to the block hash table ¶ [0107]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because BHASKAR’s system would have allowed Persiantsev, Ross and Bhat to facilitate wherein the information is not sent to the second system with a next compressed data when the quality is greater than a predetermined threshold value. The motivation to combine is apparent in the Persiantsev, Ross and Bhat’s reference, because what is needed, therefore, is a resource efficient scalable approach for high compression gain lossless long-range compression of data traffic (e.g., Internet traffic), in systems where a communications hub supports a multitude of communications terminals.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





10/22/2022
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154